Exhibit 10.2

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

2004 DEFERRED COMPENSATION PLAN

 

 

 

amended and restated as of February 14, 2008

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

ESTABLISHMENT AND PURPOSE OF THE PLAN

 

1

 

 

 

 

 

ARTICLE II

 

DEFINITIONS

 

1

 

 

 

 

 

ARTICLE III

 

PARTICIPATION

 

7

 

 

 

 

 

ARTICLE IV

 

DEFERRAL ELECTIONS

 

8

 

 

 

 

 

ARTICLE V

 

CREDITING OF DEFERRAL AMOUNTS AND ACCRUAL OF INVESTMENT gains or losses

 

14

 

 

 

 

 

ARTICLE VI

 

COMMENCEMENT OF BENEFITS

 

15

 

 

 

 

 

ARTICLE VII

 

BENEFICIARY DESIGNATION

 

17

 

 

 

 

 

ARTICLE VIII

 

MAINTENANCE AND VALUATION OF ACCOUNTS

 

18

 

 

 

 

 

ARTICLE IX

 

FUNDING

 

19

 

 

 

 

 

ARTICLE X

 

AMENDMENT AND TERMINATION

 

20

 

 

 

 

 

ARTICLE XI

 

FINANCIAL HARDSHIP WITHDRAWALS

 

21

 

 

 

 

 

ARTICLE XII

 

ADMINISTRATION

 

22

 

 

 

 

 

ARTICLE XIII

 

CLAIMS PROCEDURES

 

23

 

 

 

 

 

ARTICLE XIV

 

GENERAL PROVISIONS

 

26

 

 

--------------------------------------------------------------------------------

 


 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

2004 DEFERRED COMPENSATION PLAN


 


 


ARTICLE I

ESTABLISHMENT AND PURPOSE OF THE PLAN


 


1.1           EFFECTIVE AS OF JUNE 1, 1995, FINANCIAL SECURITY ASSURANCE
HOLDINGS LTD. (THE “COMPANY”) ESTABLISHED FOR THE BENEFIT OF CERTAIN OF ITS
EMPLOYEES, CERTAIN EMPLOYEES OF ITS AFFILIATES OR SUBSIDIARIES AND CERTAIN
MEMBERS OF ITS BOARD OF DIRECTORS AN UNFUNDED PLAN BY WHICH ELIGIBLE EMPLOYEES
OR ELIGIBLE DIRECTORS CAN ELECT TO DEFER, RESPECTIVELY, RECEIPT OF ALL OR A
PORTION OF THEIR COMPENSATION OR FEES.  THIS PLAN, AS AMENDED AND RESTATED, IS
KNOWN AS THE FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. 1995 DEFERRED
COMPENSATION PLAN (THE “1995 DEFERRED COMPENSATION PLAN”).  EFFECTIVE AS OF
DECEMBER 17, 2004, THE COMPANY ESTABLISHED A NEW DEFERRED COMPENSATION PLAN,
SERVING THE SAME PURPOSES AS THE 1995 DEFERRED COMPENSATION PLAN, PURSUANT TO
WHICH ELIGIBLE PARTICIPANTS CAN ELECT TO DEFER, RESPECTIVELY, RECEIPT OF ALL OR
A PORTION OF THEIR COMPENSATION OR FEES EARNED OR VESTED ON OR AFTER JANUARY 1,
2005.  THIS NEW PLAN, AS AMENDED FROM TIME TO TIME, IS KNOWN AS THE FINANCIAL
SECURITY ASSURANCE HOLDINGS LTD. 2004 DEFERRED COMPENSATION PLAN (THE “PLAN”). 
THE PLAN WAS AMENDED AND RESTATED AS OF JANUARY 24, 2005 AND MAY 18, 2006.  THE
PLAN IS FURTHER AMENDED AND RESTATED AS SET FORTH IN THIS PLAN DOCUMENT,
EFFECTIVE AS OF FEBRUARY 14, 2008, TO COMPLY WITH THE FINAL REGULATIONS UNDER
SECTION 409A OF THE INTERNAL REVENUE CODE AND TO MAKE CERTAIN OTHER CHANGES.

 


ARTICLE II

DEFINITIONS


 

Unless the context otherwise requires, the following terms, when used herein,
shall have the meaning assigned to them in this Article II.

 

1

--------------------------------------------------------------------------------


2.1           The term “Account” shall mean a Participant’s individual account,
as described in Article VIII of the Plan.


 


2.2           THE TERM “AFFILIATE” SHALL MEAN ANY CORPORATION OR OTHER BUSINESS
ENTITY THAT WOULD BE CONSIDERED A SINGLE EMPLOYER WITH A PARTICIPATING COMPANY
PURSUANT TO CODE SECTIONS 414(B) OR 414(C)


 


2.3           THE TERM “BENEFICIARY” SHALL MEAN THE PERSON OR PERSONS DESIGNATED
BY THE PARTICIPANT (INCLUDING AN INDIVIDUAL, TRUST, ESTATE, PARTNERSHIP,
ASSOCIATION, COMPANY, CORPORATION OR ANY OTHER ENTITY), PURSUANT TO ARTICLE VII
OF THE PLAN, TO RECEIVE BENEFITS UNDER THE PLAN IN THE EVENT OF THE
PARTICIPANT’S DEATH.


 


2.4           THE TERM “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.

 


2.5           THE TERM “BONUS” SHALL MEAN:  (I) BONUS COMPENSATION PAYABLE IN
CASH; AND (II) AN AMOUNT PAYABLE PURSUANT TO A “PERFORMANCE SHARES” AWARD UNDER
THE EQUITY PARTICIPATION PLAN.


 


2.6           THE TERM “CLAIM REVIEWER” SHALL HAVE THE MEANING SET FORTH IN
SECTION 13.4 OF THE PLAN.


 


2.7           THE TERM “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED FROM TIME TO TIME.  ANY REFERENCES HEREIN TO A SPECIFIC SECTION OF THE
CODE SHALL BE DEEMED TO REFER TO THE RULES AND REGULATIONS UNDER THE CODE IN
RESPECT OF SUCH SECTION, AND TO THE CORRESPONDING PROVISIONS OF ANY FUTURE
INTERNAL REVENUE LAW AND THE RULES AND REGULATIONS THEREUNDER.


 

2

--------------------------------------------------------------------------------


 


2.8           THE TERM “COMMITTEE” SHALL MEAN THE HUMAN RESOURCES COMMITTEE OF
THE BOARD.


 


2.9           THE TERM “COMPANY” SHALL MEAN FINANCIAL SECURITY ASSURANCE
HOLDINGS LTD., A NEW YORK CORPORATION.

 


2.10         THE TERM “COMPENSATION” SHALL MEAN, IN RESPECT OF ANY YEAR AND IN
EACH CASE BEFORE ANY DEDUCTIONS FOR AMOUNTS DEFERRED UNDER THE PLAN: (I) IN THE
CASE OF AN ELIGIBLE EMPLOYEE, THE TOTAL OF HIS OR HER ANNUAL SALARY AND BONUS
WITH RESPECT TO SUCH YEAR; AND (II) IN THE CASE OF AN ELIGIBLE DIRECTOR, THE
TOTAL OF HIS OR HER FEES FROM THE COMPANY, OR ANY DIRECT OR INDIRECT SUBSIDIARY
THEREOF, WITH RESPECT TO SUCH YEAR.


 


2.11         THE TERM “DECISIONMAKER” SHALL HAVE THE MEANING SET FORTH IN
SECTION 13.1 OF THE PLAN.


 


2.12         THE TERM “DEFERRAL AMOUNT” SHALL MEAN THE AMOUNT OF COMPENSATION
THAT A PARTICIPANT DEFERS UNDER THE TERMS OF THE PLAN.


 


2.13         THE TERM “DEFERRAL PERIOD” SHALL MEAN THE PERIOD OF TIME DURING
WHICH A PARTICIPANT ELECTS TO DEFER THE RECEIPT OF THE DEFERRAL AMOUNT UNDER THE
TERMS OF THE PLAN.


 


2.14         THE TERM “DEFERRED COMPENSATION PLAN ELECTION CHANGE FORM” SHALL
MEAN THE FORM PRESCRIBED OR ACCEPTED BY THE COMMITTEE BY WHICH A PARTICIPANT MAY
CHANGE A PREVIOUS ELECTION OF A DEFERRAL AMOUNT.

 


2.15         THE TERM “DEFERRED COMPENSATION PLAN ELECTION FORM” SHALL MEAN THE
FORM PRESCRIBED OR ACCEPTED BY THE COMMITTEE BY WHICH A PARTICIPANT ELECTS A
DEFERRAL AMOUNT.


 

3

--------------------------------------------------------------------------------


 


2.16         THE TERM “DISABILITY” SHALL MEAN, IN THE CASE OF A PARTICIPANT,
THAT, AS DETERMINED BY THE COMMITTEE, THE PARTICIPANT IS (I) UNABLE TO ENGAGE IN
ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS OR (II) BY
REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE
EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD
OF NOT LESS THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD
OF NOT LESS THAN 3 MONTHS UNDER AN ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES
OF THE COMPANY.


 


2.17         THE TERM “DISABILITY BENEFIT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 13.1 OF THE PLAN.


 


2.18         THE TERM “ELIGIBLE DIRECTOR” SHALL MEAN ANY MEMBER OF THE BOARD, OR
ANY MEMBER OF THE BOARD OF DIRECTORS OF ANY DIRECT OR INDIRECT SUBSIDIARY OF THE
COMPANY, IN EACH CASE WHO IS NOT AN EMPLOYEE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES.


 


2.19         THE TERM “ELIGIBLE EMPLOYEE” SHALL MEAN ANY PARTICIPANT IN THE
COMPANY’S SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AND ANY OTHER EMPLOYEE OF A
PARTICIPATING COMPANY AS MAY BE DESIGNATED FROM TIME TO TIME BY THE COMMITTEE AS
ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


2.20         THE TERM “EQUITY PARTICIPATION PLAN” SHALL MEAN THE FINANCIAL
SECURITY ASSURANCE HOLDINGS LTD. 1993 EQUITY PARTICIPATION PLAN OR 2004 EQUITY
PARTICIPATION PLAN, AS THE CASE MAY BE, IN EACH CASE AS AMENDED FROM TIME TO
TIME.


 


2.21         THE TERM “PARTICIPANT” SHALL MEAN AN ELIGIBLE EMPLOYEE OR ELIGIBLE
DIRECTOR WHO DEFERS PAYMENT OF COMPENSATION UNDER THE TERMS OF THE PLAN,
INCLUDING ANY FORMER ELIGIBLE

4

--------------------------------------------------------------------------------



EMPLOYEE OR ELIGIBLE DIRECTOR WHO IS RECEIVING OR WILL BECOME ELIGIBLE TO
RECEIVE BENEFITS UNDER THE PLAN AT A LATER DATE.

 


2.22         THE TERM “PARTICIPATING COMPANY” SHALL MEAN, WITH RESPECT TO AN
ELIGIBLE EMPLOYEE, THE COMPANY OR ANY AFFILIATE OR SUBSIDIARY OF THE COMPANY
EMPLOYING AN ELIGIBLE EMPLOYEE.


 


2.23         THE TERM “PLAN” SHALL MEAN THE FINANCIAL SECURITY ASSURANCE
HOLDINGS LTD. 2004 DEFERRED COMPENSATION PLAN, AS SET FORTH HEREIN AND AS
AMENDED FROM TIME TO TIME.


 


2.24         THE TERM “SEPARATION FROM SERVICE” SHALL MEAN A SEPARATION FROM
SERVICE WITHIN THE MEANING OF SECTION 409A OF THE CODE.  A PARTICIPANT WHO IS AN
EMPLOYEE WILL GENERALLY HAVE A SEPARATION FROM SERVICE IF THE PARTICIPANT
VOLUNTARILY OR INVOLUNTARILY TERMINATES EMPLOYMENT WITH ALL PARTICIPATING
COMPANIES AND AFFILIATES.  A TERMINATION OF EMPLOYMENT OCCURS IF THE FACTS AND
CIRCUMSTANCES INDICATE THAT THE PARTICIPANT AND THE PARTICIPATING COMPANIES
REASONABLY ANTICIPATE THAT NO FURTHER SERVICES WILL BE PERFORMED AFTER A CERTAIN
DATE OR THAT THE LEVEL OF BONA FIDE SERVICES THE PARTICIPANT WILL PERFORM AFTER
SUCH DATE (WHETHER AS AN EMPLOYEE, DIRECTOR OR OTHER INDEPENDENT CONTRACTOR) FOR
THE PARTICIPATING COMPANIES AND ALL AFFILIATES WILL DECREASE TO NO MORE THAN 20
PERCENT OF THE AVERAGE LEVEL OF BONA FIDE SERVICES PERFORMED (WHETHER AS AN
EMPLOYEE, DIRECTOR OR OTHER INDEPENDENT CONTRACTOR) OVER THE IMMEDIATELY
PRECEDING 36-MONTH PERIOD (OR FULL PERIOD OF SERVICES IF THE PARTICIPANT HAS
BEEN PROVIDING SERVICES FOR LESS THAN 36 MONTHS).   NOTWITHSTANDING THE
FOREGOING, THE EMPLOYMENT RELATIONSHIP IS TREATED AS CONTINUING WHILE THE
PARTICIPANT IS ON MILITARY LEAVE, SICK LEAVE OR OTHER BONA FIDE LEAVE OF ABSENCE
IF THE PERIOD OF LEAVE DOES NOT EXCEED 6 MONTHS, OR IF LONGER, SO LONG AS THE
PARTICIPANT RETAINS THE RIGHT TO REEMPLOYMENT WITH A PARTICIPATING COMPANY OR
AFFILIATE UNDER AN APPLICABLE STATUTE OR


 

5

--------------------------------------------------------------------------------


 


CONTRACT.  WHEN A LEAVE OF ABSENCE IS DUE TO ANY MEDICALLY DETERMINABLE PHYSICAL
OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR TO LAST FOR A
PERIOD OF AT LEAST 6 MONTHS AND SUCH IMPAIRMENT CAUSES THE PARTICIPANT TO BE
UNABLE TO PERFORM THE DUTIES OF HIS OR HER POSITION OR ANY SUBSTANTIALLY SIMILAR
POSITION, A 29-MONTH MAXIMUM PERIOD OF ABSENCE SHALL BE SUBSTITUTED FOR THE
6-MONTH MAXIMUM PERIOD DESCRIBED IN THE PRECEDING SENTENCE.


 


                A PARTICIPANT WHO IS A DIRECTOR WILL GENERALLY HAVE A SEPARATION
FROM SERVICE UPON THE EXPIRATION OF ALL CONTRACTS AND AGREEMENTS UNDER WHICH
SERVICES ARE PERFORMED FOR ANY PARTICIPATING COMPANY OR AFFILIATE IF THE
EXPIRATION CONSTITUTES A GOOD FAITH AND COMPLETE TERMINATION OF THE CONTRACTUAL
RELATIONSHIP.  AN EXPIRATION DOES NOT CONSTITUTE A GOOD FAITH AND COMPLETE
TERMINATION OF THE CONTRACTUAL RELATIONSHIP IF A PARTICIPATING COMPANY OR
AFFILIATE ANTICIPATES A RENEWAL OF THE CONTRACTUAL RELATIONSHIP OR THAT THE
DIRECTOR WILL BECOME AN EMPLOYEE.  FOR THIS PURPOSE, A RENEWAL OF THE
CONTRACTUAL RELATIONSHIP IS ANTICIPATED IF THE DIRECTOR HAS NOT BEEN ELIMINATED
AS A POSSIBLE FUTURE DIRECTOR.


 


                IF THE PARTICIPANT PROVIDES SERVICES AS AN EMPLOYEE AND AS A
DIRECTOR, (I) THE SERVICES PROVIDED AS A DIRECTOR ARE NOT TAKEN INTO ACCOUNT IN
DETERMINING WHETHER THE PARTICIPANT HAS A SEPARATION FROM SERVICE AS AN EMPLOYEE
IF THE PARTICIPANT PARTICIPATES IN THE PLAN AS AN EMPLOYEE, PROVIDED THE
PARTICIPANT DOES NOT PARTICIPATE AS A DIRECTOR IN THE PLAN OR ANY OTHER
NONQUALIFIED DEFERRED COMPENSATION PLAN THAT WOULD BE AGGREGATED WITH THE PLAN
UNDER SECTION 409A OF THE CODE AND (II) THE SERVICES PROVIDED AS AN EMPLOYEE ARE
NOT TAKEN INTO ACCOUNT IN DETERMINING WHETHER THE PARTICIPANT HAS A SEPARATION
FROM SERVICE AS A DIRECTOR IF THE PARTICIPANT PARTICIPATES IN THE PLAN AS A
DIRECTOR, PROVIDED THE PARTICIPANT DOES NOT PARTICIPATE AS AN EMPLOYEE IN THE
PLAN OR ANY OTHER NONQUALIFIED DEFERRED COMPENSATION PLAN THAT IS AGGREGATED
WITH THE PLAN


 

6

--------------------------------------------------------------------------------


 


UNDER SECTION 409A OF THE CODE.  IF THE PARTICIPANT PARTICIPATES IN THE PLAN OR
ANY OTHER PLAN THAT WOULD BE AGGREGATED WITH THE PLAN UNDER SECTION 409A OF THE
CODE AS BOTH AN EMPLOYEE AND A DIRECTOR, THE PARTICIPANT WILL GENERALLY HAVE A
SEPARATION FROM SERVICE UNDER THE PLAN WHEN THE PARTICIPANT HAS A SEPARATION
FROM SERVICE BOTH AS AN EMPLOYEE AND A DIRECTOR.

 


2.25         THE TERM “UNFORESEEN EMERGENCY” SHALL MEAN A SEVERE FINANCIAL
HARDSHIP TO THE PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT OF THE
PARTICIPANT, THE PARTICIPANT’S SPOUSE, THE PARTICIPANT’S BENEFICIARY OR THE
PARTICIPANT’S DEPENDENT (AS DEFINED IN SECTION 152 OF THE CODE WITHOUT REGARD TO
SECTIONS 152(B)(1), 152(B)(2) OR 152(D)(1)(B) OF THE CODE) OF THE PARTICIPANT,
LOSS OF THE PARTICIPANT’S PROPERTY DUE TO CASUALTY, OR OTHER SIMILAR
EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS
BEYOND THE CONTROL OF THE PARTICIPANT.


 


2.26         THE TERM “YEAR” SHALL MEAN THE CALENDAR YEAR.


 


ARTICLE III

PARTICIPATION


 


3.1           EACH ELIGIBLE EMPLOYEE AND EACH ELIGIBLE DIRECTOR SHALL BECOME A
PARTICIPANT, AS OF THE DATE SPECIFIED IN SECTION 3.2, BY ELECTING A DEFERRAL
AMOUNT IN ACCORDANCE WITH SECTION 4.1.


 


3.2           SUBJECT TO SECTION 3.4, AN ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR
SHALL BECOME A PARTICIPANT IN THE PLAN AS OF THE DATE A DEFERRAL AMOUNT IS
CREDITED TO HIS OR HER ACCOUNT AND SHALL REMAIN A PARTICIPANT UNTIL THE COMPLETE
DISTRIBUTION OF THE PARTICIPANT’S ACCOUNT, SUBJECT TO ARTICLE VII HEREOF.

 

7

--------------------------------------------------------------------------------


 


3.3           NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, THE
COMMITTEE SHALL BE AUTHORIZED TO TAKE SUCH STEPS AS MAY BE NECESSARY TO ENSURE
THAT THE PLAN (A) IS AND REMAINS AT ALL TIMES AN UNFUNDED DEFERRED COMPENSATION
ARRANGEMENT FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES,
WITHIN THE MEANING OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED FROM TIME TO TIME AND (B) SATISFIES THE REQUIREMENTS OF SECTION 409A OF
THE CODE FOR EXCLUSION FROM GROSS INCOME OF AMOUNTS DEFERRED UNDER THE PLAN.


 


3.4           NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, NO DEFERRAL
AMOUNT MAY BE ELECTED BY ANY ELIGIBLE DIRECTOR OR ELIGIBLE EMPLOYEE IF SUCH
DEFERRAL AMOUNT WOULD BE SUBJECT TO CURRENT INCOME TAXES IN ANY NON-U.S.
JURISDICTION NOTWITHSTANDING ANY DEFERRAL OF SUCH COMPENSATION UNDER THE PLAN. 
TO THE EXTENT THAT, DUE TO A CHANGE IN LAW OR ADMINISTRATIVE OVERSIGHT, A
DEFERRAL AMOUNT IS CREDITED AND WOULD BE SUBJECT TO TAXES AS AFORESAID, THE
COMPANY SHALL DISTRIBUTE SUCH COMPENSATION, ADJUSTED FOR GAINS OR LOSSES IN
ACCORDANCE WITH ARTICLE V OF THE PLAN, TO THE PARTICIPANT IN THE FORM OF A LUMP
SUM DISTRIBUTION PROMPTLY FOLLOWING CONFIRMATION BY THE COMMITTEE OF SUCH CHANGE
IN LAW OR ADMINISTRATIVE OVERSIGHT; PROVIDED, HOWEVER, THAT SUCH DISTRIBUTION
SHALL BE MADE ONLY TO THE EXTENT PERMITTED BY SECTION 409A OF THE CODE FOR
EXCLUSION FROM GROSS INCOME OF AMOUNTS DEFERRED UNDER THE PLAN.

 


ARTICLE IV

DEFERRAL ELECTIONS


 


4.1           IN DECEMBER OF EACH YEAR, EACH ELIGIBLE DIRECTOR THEN SERVING AND
EACH ELIGIBLE EMPLOYEE THEN EMPLOYED AT A PARTICIPATING COMPANY SHALL HAVE THE
RIGHT TO DETERMINE HIS OR HER DEFERRAL AMOUNT FOR THE NEXT YEAR, SUBJECT TO THE
LIMITATIONS SET FORTH IN THIS ARTICLE IV.  ANY SUCH DEFERRAL AMOUNT MAY BE
COMPRISED OF SALARY AND/OR CASH BONUS PAYABLE IN RESPECT OF SUCH NEXT YEAR
AND/OR AMOUNTS PAYABLE IN RESPECT TO “PERFORMANCE SHARES” AWARDED PURSUANT TO
THE


 

8

--------------------------------------------------------------------------------


 


EQUITY PARTICIPATION PLAN THAT HAVE “PERFORMANCE CYCLES” SCHEDULED TO END AT
DECEMBER 31 OF SUCH NEXT YEAR AND ARE PERFORMANCE-BASED COMPENSATION WITHIN THE
MEANING OF SECTION 409A OF THE CODE; PROVIDED THAT DEFERRALS OF SALARY MAY ONLY
BE MADE WITH THE APPROVAL THE COMMITTEE (OR THE CHIEF EXECUTIVE IN RESPECT OF
ALL PARTICIPANTS).  AN ELIGIBLE EMPLOYEE MAY DEFER AN AMOUNT PAYABLE IN RESPECT
TO A PERFORMANCE SHARE UNDER THE PLAN ONLY IF (I) THE PERFORMANCE OBJECTIVES
WITH RESPECT TO SUCH PERFORMANCE SHARE ARE ESTABLISHED IN WRITING NO LATER THAN
90 DAYS AFTER THE COMMENCEMENT OF THE PERFORMANCE CYCLE TO WHICH THEY RELATE;
(II) SATISFACTION OF THE PERFORMANCE OBJECTIVES IS SUBSTANTIALLY UNCERTAIN AT
THE TIME THE PERFORMANCE OBJECTIVES ARE ESTABLISHED; (III) THE ELIGIBLE EMPLOYEE
HAS PERFORMED SERVICES CONTINUOUSLY FROM THE LATER OF THE BEGINNING OF THE
PERFORMANCE PERIOD OR THE DATE THE PERFORMANCE OBJECTIVES ARE ESTABLISHED
THROUGH THE DATE THAT THE ELIGIBLE EMPLOYEE HAS MADE AN ELECTION TO DEFER SUCH
PERFORMANCE SHARE UNDER THE PLAN; AND (IV) THE AMOUNT PAYABLE IN RESPECT TO THE
PERFORMANCE SHARE IS NOT CALCULABLE AND SUBSTANTIALLY CERTAIN TO BE PAID UNDER
THE EQUITY PARTICIPATION PLAN AT THE TIME THE DEFERRAL ELECTION IS MADE UNDER
THE PLAN.  WITH RESPECT TO THE INITIAL YEAR, CASH BONUSES PAYABLE IN 2005 THAT
WERE EARNED IN 2004 AND DEFERRED IN 2003 UNDER THE 1995 DEFERRED COMPENSATION
PLAN SHALL BE DEEMED TO HAVE BEEN DEFERRED UNDER THE PLAN RATHER THAN UNDER THE
1995 DEFERRED COMPENSATION PLAN TO THE EXTENT THAT THE REQUIREMENTS OF SECTION
409A OF THE CODE APPLY TO SUCH DEFERRALS FOR EXCLUSION FROM GROSS INCOME OF SUCH
DEFERRED CASH BONUSES.  SUBJECT TO SECTION 4.3, SUCH DEFERRAL AMOUNT SHALL
REDUCE THE AMOUNT THAT IS TO BE PAID TO THE PARTICIPANT FOR THE YEAR OF
REFERENCE.  SUBJECT TO THE FOREGOING, AN ELIGIBLE EMPLOYEE MAY SUBMIT A SEPARATE
ELECTION FOR A YEAR WITH RESPECT TO SALARY PAYABLE IN THAT YEAR, WITH RESPECT TO
A CASH BONUS PAYABLE FOR THAT YEAR AND WITH RESPECT TO ANY AMOUNT PAYABLE IN
RESPECT OF “PERFORMANCE SHARES” AWARDED PURSUANT TO THE EQUITY PARTICIPATION
PLAN HAVING “PERFORMANCE CYCLES” SCHEDULED TO END AT


 

9

--------------------------------------------------------------------------------


 


DECEMBER 31 OF THAT YEAR.  PRIOR TO THE COMMENCEMENT OF ANY YEAR, THE CHIEF
EXECUTIVE OFFICER OR THE COMMITTEE MAY PROVIDE, BY NOTICE TO ELIGIBLE EMPLOYEES,
THAT SALARY OR OTHER SPECIFIED COMPONENTS OF COMPENSATION DO NOT QUALIFY FOR
DEFERRAL UNDER THE PLAN FOR THAT YEAR.


 


4.2           AN ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR WHO DOES NOT ELECT A
DEFERRAL AMOUNT IN DECEMBER OF ANY YEAR WILL NOT BE PERMITTED TO MAKE SUCH AN
ELECTION UNTIL THE FOLLOWING DECEMBER, EFFECTIVE FOR THE FOLLOWING YEAR, EXCEPT
AS OTHERWISE PROVIDED IN THIS SECTION 4.2.  IF AN INDIVIDUAL BECOMES AN ELIGIBLE
EMPLOYEE OR ELIGIBLE DIRECTOR FOR THE FIRST TIME ON OR AFTER JANUARY 1 BUT
BEFORE MARCH 1 IN ANY YEAR AND SUCH INDIVIDUAL HAS NEVER BEEN ELIGIBLE TO
PARTICIPATE PREVIOUSLY IN THE PLAN (OR ANY OTHER ARRANGEMENT OF ANY
PARTICIPATING COMPANY OR AFFILIATE THAT WOULD BE AGGREGATED WITH THE PLAN UNDER
SECTION 409A OF THE CODE) MAY ELECT A DEFERRAL AMOUNT WITHIN THIRTY DAYS OF
BECOMING AN ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR, BUT ONLY WITH RESPECT TO
COMPENSATION FOR SERVICES RENDERED SUBSEQUENT TO THE ELECTION; PROVIDED,
HOWEVER, THAT AN ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR MAY ELECT A DEFERRAL
AMOUNT WITH RESPECT TO PERFORMANCE-BASED COMPENSATION (WITHIN THE MEANING OF
CODE SECTION 409A) AT ANYTIME ON OR BEFORE THE DATE THAT IS ONE YEAR BEFORE THE
END OF THE PERFORMANCE PERIOD.


 


4.3           NO DEFERRAL AGREEMENT WITH RESPECT TO A YEAR SHALL PROVIDE FOR A
DEFERRAL AMOUNT OF LESS THAN $5,000 FOR SUCH YEAR; PROVIDED, HOWEVER, THAT AN
ELECTION BY AN ELIGIBLE EMPLOYEE WITH RESPECT TO SALARY OR BONUS MAY BE
CONDITIONED UPON THE AMOUNT OF THE ELIGIBLE EMPLOYEE’S SALARY OR BONUS (OR
COMPONENT THEREOF) AWARDED.


 


4.4           ANY ELECTION OF A DEFERRAL AMOUNT SHALL BE EFFECTED BY THE
EXECUTION OF A VALID DEFERRED COMPENSATION PLAN ELECTION FORM, TIMELY FILED WITH
THE COMPANY, AND SHALL BE IRREVOCABLE FOR THE YEAR WITH RESPECT TO WHICH THE
ELECTION IS MADE; PROVIDED, HOWEVER, THAT

 

 

10

--------------------------------------------------------------------------------

 

 

 


 


ANYTIME PRIOR TO DECEMBER 31, 2005 (OR SUCH EARLIER DATE AS MAY BE DESIGNATED BY
THE CHIEF EXECUTIVE OFFICER OR THE COMMITTEE), PARTICIPANTS SHALL BE ENTITLED TO
CANCEL ANY DEFERRAL ELECTION IN RESPECT OF CASH BONUSES PAYABLE IN 2005 THAT
WERE EARNED IN 2004 AND DEFERRED IN 2003 UNDER THE 1995 DEFERRED COMPENSATION
PLAN THAT HAVE BEEN DEEMED TO HAVE BEEN DEFERRED UNDER THE PLAN RATHER THAN
UNDER THE 1995 DEFERRED COMPENSATION PLAN PURSUANT TO SECTION 4.1.  SUCH
CANCELLATION SHALL BE EFFECTIVE BY THE EXECUTION OF A DEFERRAL CANCELLATION
FORM, IN THE FORM PROVIDED BY THE COMPANY OR ACCEPTED BY THE COMMITTEE, TIMELY
FILED WITH THE COMPANY AND SHALL BE IRREVOCABLE.


 


4.5           EACH VALIDLY EXECUTED AND TIMELY FILED DEFERRED COMPENSATION PLAN
ELECTION FORM SHALL BE EFFECTIVE SOLELY WITH RESPECT TO THE SPECIFIED YEAR.  AN
ELIGIBLE DIRECTOR OR ELIGIBLE EMPLOYEE WHO WISHES TO ELECT A DEFERRAL AMOUNT
WITH RESPECT TO A SUCCEEDING YEAR MUST MAKE A SEPARATE AND TIMELY ELECTION FOR
SUCH YEAR.


 


4.6           AN ELECTION WITH RESPECT TO A DEFERRAL AMOUNT FOR A YEAR MUST
SPECIFY THE DEFERRAL PERIOD APPLICABLE TO THAT DEFERRAL AMOUNT.  WITH RESPECT TO
A DEFERRAL AMOUNT FOR ANY YEAR, THE PARTICIPANT MAY ELECT A DEFERRAL PERIOD OF A
SPECIFIC NUMBER OF YEARS, PROVIDED THAT IN NO EVENT MAY THE NUMBER OF YEARS BE
LESS THAN THREE (3).  ALTERNATIVELY, THE PARTICIPANT MAY ELECT A DEFERRAL PERIOD
WHICH ENDS ON (A) HIS OR HER SEPARATION FROM SERVICE, (B) THE DATE WHICH IS
THIRTEEN (13) MONTHS AFTER SUCH SEPARATION FROM SERVICE, OR (C) THE EARLIER OF
SUCH SEPARATION FROM SERVICE (OR THE DATE WHICH IS THIRTEEN (13) MONTHS AFTER
SUCH SEPARATION FROM SERVICE) OR A SPECIFIED NUMBER OF YEARS PURSUANT TO THE
PRECEDING SENTENCE.  A PARTICIPANT MAY ELECT A DIFFERENT DEFERRAL PERIOD FOR
EACH YEAR’S DEFERRAL AMOUNT OR FOR ANY SPECIFIED PORTION OF ANY YEAR’S DEFERRAL
AMOUNTS, EXCEPT THAT, UNLESS THE COMMITTEE (OR THE CHIEF EXECUTIVE OFFICER IN
RESPECT

 

 

11

--------------------------------------------------------------------------------



 


OF ALL PARTICIPANTS) OTHERWISE DIRECTS, THE DEFERRAL PERIOD REFERRED TO IN
CLAUSE (C) OF THE PRECEDING SENTENCE MAY ONLY BE ELECTED BY A PARTICIPANT IF SO
ELECTED FOR ALL DEFERRAL AMOUNTS OF SUCH PARTICIPANT FOR ALL YEARS.  A
PARTICIPANT MAY ELECT TO EXTEND, BUT NOT SHORTEN, A PREVIOUSLY ELECTED DEFERRAL
PERIOD BEFORE THE END OF SUCH PREVIOUSLY ELECTED DEFERRAL PERIOD BY THE
EXECUTION OF A VALID DEFERRED COMPENSATION PLAN ELECTION CHANGE FORM, TIMELY
FILED WITH THE COMPANY; PROVIDED THAT A DEFERRAL PERIOD EXTENSION MUST BE A
MINIMUM OF FIVE YEARS.  IF SUCH PREVIOUSLY ELECTED DEFERRAL PERIOD IS FOR A
SPECIFIED NUMBER OF YEARS, THE ELECTION TO EXTEND THE DEFERRAL PERIOD MUST BE
MADE AT LEAST 12 MONTHS BEFORE THE END OF THE PREVIOUSLY ELECTED DEFERRAL
PERIOD, AND IF THE PREVIOUSLY ELECTED DEFERRAL PERIOD ENDS UPON A SEPARATION
FROM SERVICE, THE DEFERRED COMPENSATION PLAN ELECTION CHANGE FORM SHALL ONLY BE
EFFECTIVE IN RESPECT OF DEFERRAL AMOUNTS THAT WOULD NOT OTHERWISE HAVE BEEN
DISTRIBUTED DURING THE 12-MONTH PERIOD AFTER THE FILING OF SUCH FORM. 
NOTWITHSTANDING THE FOREGOING, AT ANY TIME BEFORE DECEMBER 31, 2006 OR
DECEMBER 31, 2007 (OR SUCH EARLIER DATE OR DATES AS THE COMMITTEE MAY
ESTABLISH), A PARTICIPANT SHALL BE ENTITLED TO CANCEL ANY PREVIOUSLY ELECTED
DEFERRAL PERIOD WITH RESPECT TO A DEFERRAL AMOUNT NOT OTHERWISE PAYABLE IN 2006
OR 2007, RESPECTIVELY, AND ELECT ANY NEW DEFERRAL PERIOD WITH RESPECT TO SUCH
DEFERRAL AMOUNT THAT THE PARTICIPANT COULD HAVE ELECTED AS AN INITIAL DEFERRAL
PERIOD, AS SET FORTH ABOVE; PROVIDED, HOWEVER, THAT ANY NEWLY ELECTED DEFERRAL
PERIOD SHALL NOT BE REQUIRED TO BE AT LEAST THREE YEARS; BUT FURTHER PROVIDED
THAT THE NEW DEFERRAL PERIOD FOR ANY DEFERRAL ELECTION MADE IN 2006 MAY NOT END
BEFORE JUNE 30, 2007, AND THE NEW DEFERRAL PERIOD FOR ANY DEFERRAL ELECTION MADE
IN 2007 MAY NOT END BEFORE JUNE 30, 2008.  SUCH CANCELLATION AND NEW ELECTION
SHALL BE MADE BY THE EXECUTION OF A DEFERRED COMPENSATION PLAN ELECTION CHANGE
FORM, IN THE FORM PROVIDED BY THE COMPANY OR ACCEPTED BY THE COMMITTEE, AND
SHALL BE IRREVOCABLE.

 

 

12

--------------------------------------------------------------------------------



 

4.7           Each initial deferral election also must specify the payment
option that will apply for the Deferral Amount, or any portion thereof, for that
Year, and earnings credited on that amount, and shall be irrevocable.  The
normal form of payment shall be a lump sum payment.  A Participant may elect
that the distribution be made in installments payable over a specified number of
years, not longer than 15 years; provided, however, that in no event may
installment payments be elected over a number of years that is more than the
Participant’s life expectancy or the life expectancy of the designated primary
Beneficiary, whichever is greater.  If a Participant elects the installment
payment option, the Participant also must elect whether installments should be
made annually, quarterly or, if the Committee (or the Chief Executive Officer in
respect of all Participants) shall direct to offer such alternative, monthly. 
The entitlement to a series of installment payments shall be treated as the
right to a series of separate payments for purposes of Section 409A of the
Code.  Different payment options may be elected with respect to the Deferral
Amount, or any portion thereof, for each Year, and earnings credited on such
amount.

 

4.8           Anything in Section 4.6 or 4.7 to the contrary notwithstanding, on
his or her Deferred Compensation Plan Election Form, the Participant may elect
that in the event of his or her death or Disability any Deferral Period or form
of distribution election otherwise applicable to a Deferral Amount is nullified
and: (i) distribution shall be made after the date of death or Disability; and
(ii) distribution of his or her entire Account, or of any Deferral Amount, shall
be made either in a lump sum or in installments payable over a specified number
of years, not longer than 15.  Unless otherwise elected pursuant to the
preceding sentence, in the event of the Participant’s death or Disability,
payment of a Participant’s Account shall be made in the form of a lump sum.

 

 

13

--------------------------------------------------------------------------------


 


ARTICLE V

CREDITING OF DEFERRAL AMOUNTS AND
ACCRUAL OF INVESTMENT GAINS OR LOSSES


 


5.1           ALL DEFERRAL AMOUNTS WILL BE WITHHELD FROM THE ELECTING
PARTICIPANT’S COMPENSATION AND CREDITED ON THE COMPANY’S BOOKS IN THE ACCOUNT
MAINTAINED IN SUCH PARTICIPANT’S NAME.


 


5.2           EACH MONTH, THE BALANCE OF EACH PARTICIPANT’S ACCOUNT SHALL BE
CREDITED WITH EARNINGS OR INVESTMENT GAINS AND LOSSES AS PROVIDED BELOW.  THE
COMMITTEE MAY ESTABLISH PROCEDURES PERMITTING PARTICIPANTS TO DESIGNATE ONE OR
MORE INVESTMENT BENCHMARKS SPECIFIED BY THE CHIEF EXECUTIVE OFFICER OR THE
COMMITTEE FOR THE PURPOSE OF DETERMINING THE EARNINGS OR INVESTMENT GAINS AND
LOSSES TO BE CREDITED OR DEBITED TO A PARTICIPANT’S ACCOUNT.  INVESTMENT
BENCHMARKS SO SPECIFIED MAY BE MADE AVAILABLE TO ALL PARTICIPANTS OR SELECTED
PARTICIPANTS AS THE CHIEF EXECUTIVE OFFICER OR THE COMMITTEE MAY DESIGNATE.  THE
COMMITTEE SHALL HAVE THE SOLE DISCRETION TO MAKE SUCH RULES AS IT DEEMS
DESIRABLE WITH RESPECT TO THE ADMINISTRATION OF ANY SUCH INVESTMENT BENCHMARK
PROCEDURES, INCLUDING RULES PERMITTING THE PARTICIPANT TO CHANGE THE DESIGNATION
OF INVESTMENT BENCHMARKS TO BE USED TO MEASURE THE VALUE OF THE ACCOUNT.  THE
COMMITTEE, HOWEVER, RETAINS THE DISCRETION AT ANY TIME TO CHANGE THE INVESTMENT
BENCHMARKS AVAILABLE TO PARTICIPANTS, INCLUDING ANY INVESTMENT BENCHMARKS
PREVIOUSLY SPECIFIED BY THE CHIEF EXECUTIVE OFFICER, OR TO DISCONTINUE THE
INVESTMENT BENCHMARK PROCEDURE.  IF THE COMMITTEE FAILS TO IMPLEMENT AN
INVESTMENT BENCHMARK PROCEDURE OR DISCONTINUES SUCH PROCEDURE, THE PARTICIPANT’S
ACCOUNT SHALL BE CREDITED WITH EARNINGS AT A RATE DETERMINED BY THE COMMITTEE IN
ITS SOLE DISCRETION, UTILIZING WHATEVER FACTORS OR INDICIA IT DEEMS APPROPRIATE;
PROVIDED, HOWEVER, THAT THE RATE OF RETURN ON A PARTICIPANT’S ACCOUNT IN SUCH
CIRCUMSTANCES SHALL NOT BE LESS THAN THE

 

 

14

--------------------------------------------------------------------------------


 

 


JP MORGAN CHASE BANK PRIME RATE PLUS ONE PERCENT PER ANNUM.  IF THE PARTICIPANT
FAILS TO DESIGNATE PROPERLY AN INVESTMENT BENCHMARK, THE PARTICIPANT’S ACCOUNT
SHALL BE CREDITED WITH EARNINGS AT A RATE DETERMINED BY THE COMMITTEE IN ITS
SOLE DISCRETION, UTILIZING WHATEVER FACTORS OR INDICIA IT DEEMS APPROPRIATE;
PROVIDED, HOWEVER, THAT THE RATE OF RETURN ON A PARTICIPANT’S ACCOUNT IN SUCH
CIRCUMSTANCES SHALL NOT BE LESS THAN THE “MONEY MARKET ACCOUNT” BENCHMARK
AVAILABLE TO PARTICIPANTS AT THE TIME OR, IF NO SUCH BENCHMARK SHALL BE
AVAILABLE, THEN NOT LESS THAN THE RATE OF INTEREST ON 90-DAY TREASURY BILLS FOR
THE APPLICABLE PERIOD AS DETERMINED BY THE COMMITTEE.  NOTHING IN THIS ARTICLE V
OR IN THE COMMITTEE’S RULES SHALL GIVE A PARTICIPANT THE RIGHT TO REQUIRE THE
COMPANY OR A PARTICIPATING COMPANY TO ACQUIRE ANY ASSET FOR THE ACCOUNT OF THE
PARTICIPANT, AND IF THE COMPANY OR A PARTICIPATING COMPANY ACQUIRES ANY ASSET,
OR CAUSES A TRUSTEE ON ITS BEHALF TO ACQUIRE ANY ASSET, TO PERMIT IT TO SATISFY
ITS OBLIGATIONS TO PAY THE PARTICIPANT’S DEFERRAL AMOUNT, THE PARTICIPANT SHALL
HAVE NO RIGHT OR INTEREST IN ANY SUCH ASSET, WHICH SHALL BE HELD BY THE COMPANY
OR THE PARTICIPATING COMPANY SUBJECT TO THE RIGHTS OF ALL UNSECURED CREDITORS OF
THE COMPANY OR THE PARTICIPATING COMPANY.  THE RIGHTS OF THE PARTICIPANT WITH
RESPECT TO ANY DESIGNATION OF ONE OR MORE INVESTMENT BENCHMARKS FOR MEASURING
THE VALUE OF ANY ACCOUNT HEREUNDER SHALL BE EXPRESSLY SUBJECT TO THE PROVISIONS
OF ARTICLE IX OF THE PLAN.


 


ARTICLE VI

COMMENCEMENT OF BENEFITS


 


6.1           AT THE END OF THE DEFERRAL PERIOD SELECTED BY A PARTICIPANT WITH
RESPECT TO EACH DEFERRAL AMOUNT OR, IF APPLICABLE, SEPARATION FROM SERVICE, THE
AMOUNT CREDITED WITH RESPECT TO SUCH DEFERRAL AMOUNT SHALL BE DISTRIBUTABLE TO
SUCH PARTICIPANT IN THE FORM OF PAYMENT SELECTED, COMMENCING AT THE END OF THE
DEFERRAL PERIOD.  NOTWITHSTANDING THE FOREGOING, EFFECTIVE AS OF MAY 18, 2006,
ANY DISTRIBUTION PAYMENTS DUE ON ACCOUNT OF A PARTICIPANT’S SEPARATION FROM

 

 

15

--------------------------------------------------------------------------------


 


SERVICE AND OTHERWISE PAYABLE DURING THE SIX-MONTH PERIOD FOLLOWING THE
PARTICIPANT’S SEPARATION FROM SERVICE SHALL BE PAID ON THE FIRST REGULAR PAYROLL
PAYMENT DATE AFTER SUCH SIX-MONTH PERIOD.


 


6.2           NOTWITHSTANDING SECTION 6.1, EACH PARTICIPANT’S ACCOUNT SHALL BE
DISTRIBUTED IN ACCORDANCE WITH SECTION 4.8 IN THE EVENT OF THE PARTICIPANT’S
DEATH OR DISABILITY; PROVIDED, HOWEVER, THAT IF THE PARTICIPANT BECOMES ENTITLED
TO A DISTRIBUTION PURSUANT TO SECTION 6.1 ON ACCOUNT OF THE PARTICIPANT’S
SEPARATION FROM SERVICE AND THE PARTICIPANT SUBSEQUENTLY BECOMES DISABLED, ANY
DISTRIBUTION PAYMENTS OTHERWISE PAYABLE DURING THE SIX-MONTH PERIOD FOLLOWING
THE PARTICIPANT’S SEPARATION FROM SERVICE SHALL BE PAID ON THE FIRST REGULAR
PAYROLL PAYMENT DATE AFTER SUCH SIX-MONTH PERIOD TO THE EXTENT REQUIRED UNDER
SECTION 409A OF THE CODE TO AVOID TAXATION UNDER SECTION 409A(A)(1), AS
INTERPRETED BY THE COMMITTEE IN ITS SOLE DISCRETION.


 


6.3           NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY,
THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL HAVE THE RIGHT, BUT SHALL NOT BE
REQUIRED, TO DISTRIBUTE ALL OR ANY PORTION OF A PARTICIPANT’S BENEFITS UNDER THE
PLAN IN THE FORM OF ANY INVESTMENT OR SECURITY CHOSEN BY THE PARTICIPANT AT ANY
TIME AS AN INVESTMENT BENCHMARK FOR MEASURING THE VALUE OF HIS OR HER ACCOUNT
PURSUANT TO SECTION 5.2 OF THE PLAN.


 


6.4           IF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY IS ENTITLED TO
RECEIVE ANY BENEFITS HEREUNDER AND IS IN HIS OR HER MINORITY, OR IS, IN THE
JUDGMENT OF THE COMMITTEE, LEGALLY, PHYSICALLY OR MENTALLY INCAPABLE OF
PERSONALLY RECEIVING AND RECEIPTING ANY DISTRIBUTION, THE COMMITTEE MAY MAKE
DISTRIBUTIONS TO A LEGALLY APPOINTED GUARDIAN OR TO SUCH OTHER PERSON OR
INSTITUTION AS, IN THE JUDGMENT OF THE COMMITTEE, IS THEN MAINTAINING OR HAS
CUSTODY OF THE PAYEE.

 

 

16

--------------------------------------------------------------------------------



 


6.5           AFTER ALL BENEFITS HAVE BEEN DISTRIBUTED IN FULL TO THE
PARTICIPANT OR TO THE PARTICIPANT’S BENEFICIARY, ALL LIABILITY UNDER THE PLAN TO
SUCH PARTICIPANT OR TO HIS OR HER BENEFICIARY SHALL CEASE.


 


6.6           TO THE EXTENT REQUIRED BY LAW IN EFFECT AT THE TIME PAYMENTS ARE
MADE, THE COMPANY OR OTHER PARTICIPATING COMPANY SHALL WITHHOLD FROM PAYMENTS
MADE HEREUNDER THE MINIMUM TAXES REQUIRED TO BE WITHHELD BY THE FEDERAL OR ANY
STATE OR LOCAL GOVERNMENT, OR SUCH GREATER WITHHOLDING AMOUNT AS A PARTICIPANT
OR THE PARTICIPANT’S BENEFICIARY MAY DESIGNATE.


 

6.7           Notwithstanding any other provision of the Plan, any payment
required to be made by the Company on a specified date or event pursuant to the
terms of the Plan, or pursuant to any election made under the Plan, may be made
as soon as administratively practicable, but not later than 90 days,
thereafter.  Amounts in a Participant’s Account shall continue to be credited
with earnings and investment gains and losses pursuant to Section 5.2 until
distributed to the extent administratively practicable.

 


ARTICLE VII

BENEFICIARY DESIGNATION


 

                The Participant may, at any time, designate a Beneficiary or
Beneficiaries to receive the benefits payable in the event of his or her death
(and may designate a successor Beneficiary or Beneficiaries to receive any
benefits payable in the event of the death of any other Beneficiary).  Each
Beneficiary designation shall become effective only when filed in writing with
the Company during the Participant’s lifetime on a form prescribed or accepted
by the Company (a “Beneficiary Designation Form”).  The filing of a new
Beneficiary Designation Form will cancel any Beneficiary Designation
Form previously filed.  If no Beneficiary shall be designated by the
Participant, or if the

 

 

17

--------------------------------------------------------------------------------


 

designated Beneficiary or Beneficiaries shall not survive the Participant,
payment of the Participant’s Account shall be made to the Participant’s estate. 
If a Participant designated that payments be made in installments and did not
designate a successor Beneficiary, the Beneficiary of such Participant may
submit a Beneficiary Designation Form in respect of himself or herself and the
provisions of the Plan shall apply to such Beneficiary as if the Beneficiary
were the Participant hereunder.

 


ARTICLE VIII

MAINTENANCE AND VALUATION OF ACCOUNTS


 


8.1           THE COMPANY SHALL ESTABLISH AND MAINTAIN A SEPARATE BOOKKEEPING
ACCOUNT ON BEHALF OF EACH PARTICIPANT.  THE VALUE OF AN ACCOUNT AS OF ANY DATE
SHALL EQUAL THE PARTICIPANT’S DEFERRAL AMOUNTS THERETOFORE CREDITED TO SUCH
ACCOUNT PLUS THE EARNINGS AND INVESTMENT GAINS AND LOSSES CREDITED TO SUCH
ACCOUNT IN ACCORDANCE WITH ARTICLE V OF THE PLAN THROUGH THE DAY PRECEDING SUCH
DATE AND LESS ALL PAYMENTS MADE BY THE COMPANY TO THE PARTICIPANT OR HIS OR HER
BENEFICIARY OR BENEFICIARIES THROUGH THE DAY PRECEDING SUCH DATE.


 


8.2           EACH ACCOUNT SHALL BE VALUED BY THE COMPANY AS OF EACH DECEMBER 31
OR ON SUCH MORE FREQUENT DATES AS DESIGNATED BY THE COMPANY.  ACCOUNTS ALSO MAY
BE VALUED BY THE COMPANY AS OF ANY OTHER DATE AS THE COMPANY MAY AUTHORIZE FOR
THE PURPOSE OF DETERMINING PAYMENT OF BENEFITS, OR ANY OTHER REASON THE COMPANY
DEEMS APPROPRIATE.


 


8.3           THE COMPANY SHALL SUBMIT TO EACH PARTICIPANT, WITHIN 60 (SIXTY)
DAYS AFTER THE CLOSE OF EACH YEAR, A STATEMENT IN SUCH FORM AS THE COMPANY DEEMS
DESIRABLE SETTING FORTH THE BALANCE STANDING TO THE CREDIT OF EACH PARTICIPANT
IN HIS OR HER ACCOUNT, INCLUDING DEFERRAL AMOUNTS, EARNINGS AND INVESTMENT GAINS
OR LOSSES AND DEFERRAL PERIODS.

 

 

18

--------------------------------------------------------------------------------



 


ARTICLE IX

FUNDING


 


9.1           THE BENEFITS CONTEMPLATED HEREUNDER MAY BE PAID DIRECTLY BY THE
COMPANY, ANY OTHER PARTICIPATING COMPANY OR THROUGH ANY TRUST ESTABLISHED BY THE
COMPANY HEREUNDER TO ASSIST IN MEETING ITS OBLIGATIONS.  NOTHING CONTAINED
HEREIN, HOWEVER, SHALL CREATE ANY OBLIGATION ON THE PART OF THE COMPANY OR ANY
OTHER PARTICIPATING COMPANY TO SET ASIDE OR EARMARK ANY MONIES OR OTHER ASSETS
SPECIFICALLY FOR PAYMENTS UNDER THE PLAN.


 


9.2           NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, PARTICIPANTS
AND THEIR BENEFICIARIES, HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR
EQUITABLE RIGHTS, INTEREST OR CLAIMS IN ANY SPECIFIC PROPERTY OR ASSETS OF THE
COMPANY OR ANY OTHER PARTICIPATING COMPANY, NOR SHALL THEY BE BENEFICIARIES OF,
OR HAVE ANY RIGHTS, CLAIMS OR INTERESTS IN, ANY FUNDS, SECURITIES, LIFE
INSURANCE POLICIES, ANNUITY CONTRACTS, OR THE PROCEEDS THEREFROM, OWNED OR WHICH
MAY BE ACQUIRED BY THE COMPANY.  SUCH FUNDS, SECURITIES, POLICIES OR OTHER
ASSETS SHALL NOT BE HELD IN ANY WAY AS COLLATERAL SECURITY FOR THE FULFILLMENT
OF THE OBLIGATIONS UNDER THE PLAN.  ANY AND ALL OF SUCH ASSETS SHALL BE, AND
REMAIN, FOR PURPOSES OF THE PLAN, THE GENERAL UNPLEDGED, UNRESTRICTED ASSETS OF
THE COMPANY OR PARTICIPATING COMPANY, AS THE CASE MAY BE.


 


9.3           THE OBLIGATION UNDER THE PLAN SHALL BE MERELY THAT OF AN UNFUNDED
AND UNSECURED PROMISE OF THE COMPANY, OR PARTICIPATING COMPANY PURSUANT TO THE
SUCCEEDING SENTENCE, TO PAY MONEY IN THE FUTURE.  BY ACTION OF ITS BOARD OF
DIRECTORS, ANY PARTICIPATING COMPANY MAY ASSUME JOINT AND SEVERAL LIABILITY WITH
THE COMPANY WITH RESPECT TO ANY OBLIGATIONS UNDER THE PLAN FOR ELIGIBLE
EMPLOYEES OR ELIGIBLE DIRECTORS OF THE PARTICIPATING COMPANY.

 

 

19

--------------------------------------------------------------------------------



 


ARTICLE X

AMENDMENT AND TERMINATION


 


10.1         THE BOARD, OR ITS DULY AUTHORIZED DELEGATES, MAY AT ANY TIME AMEND
THE PLAN IN WHOLE OR IN PART; PROVIDED, HOWEVER, THAT NO AMENDMENT SHALL BE
EFFECTIVE TO DECREASE THE ACCRUED BENEFITS OR RIGHTS OF ANY PARTICIPANT UNDER
THE PLAN EXCEPT TO THE EXTENT NECESSARY OR DESIRABLE TO COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE AS INTERPRETED BY THE COMMITTEE IN ITS
SOLE DISCRETION FOR THE EXCLUSION FROM GROSS INCOME OF AMOUNTS DEFERRED UNDER
THE PLAN.  WRITTEN NOTICE OF ANY SUCH AMENDMENT SHALL BE GIVEN TO EACH
PARTICIPANT.


 


10.2         THE BOARD MAY AT ANY TIME TERMINATE THE PLAN; PROVIDED, HOWEVER,
THAT SUCH TERMINATION SHALL NOT DECREASE THE ACCRUED BENEFITS OR RIGHTS OF ANY
PARTICIPANT UNDER THE PLAN.  UPON ANY TERMINATION OF THE PLAN UNDER THIS
SECTION 10.2, PARTICIPANTS SHALL THEREAFTER BE PROHIBITED FROM MAKING DEFERRALS
UNDER THE PLAN AND SHALL BE PROHIBITED FROM MAKING ANY CHANGES TO ANY DEFERRAL
PERIODS, AND DEFERRAL AMOUNTS SHALL BE PAID TO PARTICIPANTS AS SOON AS
PERMISSIBLE UNDER SECTION 409A OF THE CODE AS INTERPRETED BY THE COMMITTEE IN
ITS SOLE DISCRETION FOR THE EXCLUSION FROM GROSS INCOME OF AMOUNTS DEFERRED
UNDER THE PLAN, NOTWITHSTANDING ANY ELECTION MADE BY PARTICIPANTS WITH RESPECT
TO DEFERRAL PERIODS.  ACCOUNTS SHALL BE MAINTAINED AND DISTRIBUTED PURSUANT TO
SUCH TERMS, AT SUCH TIMES AND UPON SUCH CONDITIONS AS WERE EFFECTIVE IMMEDIATELY
PRIOR TO THE TERMINATION OF THE PLAN; PROVIDED, HOWEVER, THAT THE COMMITTEE, IN
ITS DISCRETION, MAY DIRECT THAT ALL BENEFITS PAYABLE UNDER THE PLAN BE
DISTRIBUTED IN THE FORM OF A LUMP SUM DISTRIBUTION FOLLOWING THE PLAN’S
TERMINATION TO THE EXTENT PERMITTED BY SECTION 409A OF THE CODE AS INTERPRETED
BY THE COMMITTEE FOR EXCLUSION FROM GROSS INCOME OF AMOUNTS DEFERRED UNDER THE
PLAN.

 

20

--------------------------------------------------------------------------------



 


ARTICLE XI

FINANCIAL HARDSHIP WITHDRAWALS


11.1         SUBJECT TO THE PROVISIONS SET FORTH HEREIN, A PARTICIPANT MAY
WITHDRAW UP TO 100% (ONE HUNDRED PERCENT) OF HIS OR HER ACCOUNT BALANCE AS
NECESSARY TO SATISFY IMMEDIATE AND HEAVY FINANCIAL NEEDS OF THE PARTICIPANT
WHICH THE PARTICIPANT IS UNABLE TO MEET FROM ANY OTHER RESOURCE REASONABLY
AVAILABLE TO THE PARTICIPANT DUE TO THE OCCURRENCE OF AN UNFORESEEN EMERGENCY. 
THE AMOUNT OF SUCH HARDSHIP WITHDRAWAL MAY NOT EXCEED THE AMOUNT REASONABLY
NECESSARY TO MEET SUCH NEED PLUS TAXES REASONABLY ANTICIPATED AS A RESULT OF
DISTRIBUTION, AFTER TAKING INTO ACCOUNT THE EXTENT TO WHICH SUCH HARDSHIP IS OR
MAY BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE,
OR BY LIQUIDATION OF THE PARTICIPANT’S ASSETS (TO THE EXTENT THE LIQUIDATION OF
SUCH ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP) OR BY THE
CESSATION OF DEFERRALS PURSUANT TO SECTION 11.2.  THE PARTICIPANT SHALL BE
REQUIRED TO FURNISH EVIDENCE OF QUALIFICATION FOR A FINANCIAL HARDSHIP
WITHDRAWAL TO THE COMMITTEE ON FORMS PRESCRIBED BY OR ACCEPTABLE TO THE COMPANY.


11.2         NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY,
UPON WRITTEN APPLICATION OF A PARTICIPANT, THE COMMITTEE MAY, IN THE CASE OF
FINANCIAL HARDSHIP, AUTHORIZE THE CESSATION OF DEFERRALS BY SUCH PARTICIPANT TO
THE EXTENT PERMITTED BY SECTION 409A OF THE CODE AS INTERPRETED BY THE COMMITTEE
FOR EXCLUSION FROM GROSS INCOME OF AMOUNTS DEFERRED UNDER THE PLAN.  THE
COMMITTEE MAY ALSO AUTHORIZE THE CESSATION OF A PARTICIPANT’S DEFERRALS IF THE
PARTICIPANT HAS RECEIVED A HARDSHIP DISTRIBUTION FROM A QUALIFIED PLAN OF THE
COMPANY OR ANY PARTICIPATING COMPANY PURSUANT TO SECTION 401(K)(2)(B)(IV) OF THE
CODE AND SUCH CESSATION IS REQUIRED UNDER THE TERMS OF THE QUALIFIED PLAN OR THE
CODE.


 

 

21

--------------------------------------------------------------------------------


 


ARTICLE XII

ADMINISTRATION


12.1         THE ADMINISTRATION OF THE PLAN SHALL BE VESTED IN THE COMMITTEE.


12.2         THE COMMITTEE SHALL HAVE GENERAL CHARGE OF THE ADMINISTRATION OF
THE PLAN AND SHALL HAVE FULL POWER AND AUTHORITY TO MAKE ITS DETERMINATIONS
EFFECTIVE.  ALL DECISIONS OF THE COMMITTEE SHALL BE BY A VOTE OF THE MAJORITY OF
ITS MEMBERS AND SHALL BE FINAL AND BINDING UNLESS THE BOARD SHALL DETERMINE
OTHERWISE.  MEMBERS OF THE COMMITTEE, WHETHER OR NOT ELIGIBLE EMPLOYEES OR
ELIGIBLE DIRECTORS, SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN WHILE SERVING
AS A MEMBER OF THE COMMITTEE, BUT A MEMBER OF THE COMMITTEE SHALL NOT VOTE OR
ACT UPON ANY MATTER WHICH RELATES SOLELY TO SUCH MEMBER AS A PARTICIPANT.  THE
COMMITTEE MAY DELEGATE TO ANY AGENT OR TO ANY SUB-COMMITTEE OR MEMBER OF THE
COMMITTEE ITS AUTHORITY TO PERFORM ANY ACT HEREUNDER, INCLUDING, WITHOUT
LIMITATION, THOSE MATTERS INVOLVING THE EXERCISE OF DISCRETION, PROVIDED THAT
SUCH DELEGATION SHALL BE SUBJECT TO REVOCATION AT ANY TIME BY THE COMMITTEE.


12.3         IN ADDITION TO ALL OTHER POWERS VESTED IN IT BY THE PLAN, THE
COMMITTEE SHALL HAVE POWER TO INTERPRET THE PLAN, TO ESTABLISH AND REVISE RULES
AND REGULATIONS RELATING TO THE PLAN AND TO MAKE ANY OTHER DETERMINATIONS THAT
IT BELIEVES NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN, INCLUDING
RULES RESTRICTING THE AVAILABILITY TO SOME OR ALL PARTICIPANTS OF DEFERRAL
PERIOD ALTERNATIVES, INVESTMENT BENCHMARKS, OR DISTRIBUTION ALTERNATIVES
OTHERWISE AVAILABLE UNDER THE PLAN.  THE COMMITTEE SHALL HAVE ABSOLUTE
DISCRETION AND ALL DECISIONS MADE BY THE COMMITTEE PURSUANT TO THE EXERCISE OF
ITS AUTHORITY (INCLUDING, WITHOUT LIMITATION, ANY INTERPRETATION OF THE PLAN)
SHALL BE FINAL AND BINDING, IN THE ABSENCE OF ARBITRARY OR CAPRICIOUS ACTION, ON
ALL PERSONS AND SHALL BE ACCORDED THE MAXIMUM DEFERENCE PERMITTED BY LAW.

 

 

22

--------------------------------------------------------------------------------


 


12.4         THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE
COMMITTEE AGAINST ANY AND ALL CLAIMS, LOSS, DAMAGE, EXPENSE OR LIABILITY ARISING
FROM ANY ACTION OR FAILURE TO ACT WITH RESPECT TO THE PLAN TO THE FULLEST EXTENT
PERMITTED BY LAW.


 


ARTICLE XIII

CLAIMS PROCEDURES

 


13.1         THE COMPANY SHALL APPOINT AN INDIVIDUAL OR COMMITTEE OF INDIVIDUALS
(THE “DECISIONMAKER”) TO EVALUATE CLAIMS MADE UNDER THE PLAN.  WITHIN 90 DAYS
AFTER THE COMPANY RECEIVES A WRITTEN CLAIM FOR BENEFITS UNDER THE PLAN, THE
DECISIONMAKER WILL EITHER APPROVE THE CLAIM OR NOTIFY THE CLAIMANT THAT THE
CLAIM IS DENIED.  THE DECISIONMAKER MAY EXTEND THIS TIME PERIOD BY UP TO AN
ADDITIONAL 90 DAYS UNDER SPECIAL CIRCUMSTANCES AND SHALL NOTIFY THE CLAIMANT OF
THE EXTENSION AND THE REASONS THEREFORE WITHIN THE INITIAL 90-DAY PERIOD.


                NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT A CLAIM
RELATES TO A DISTRIBUTION OR BENEFIT DUE AS A RESULT OF A DISABILITY (A
“DISABILITY BENEFIT”), THE DECISIONMAKER SHALL NOTIFY A CLAIMANT OF THE DENIAL
OF A CLAIM FOR DISABILITY BENEFITS UNDER THE PLAN WITHIN A REASONABLE PERIOD OF
TIME, BUT NOT LATER THAN 45 DAYS, AFTER RECEIPT OF A WRITTEN CLAIM.  THIS PERIOD
MAY BE EXTENDED BY THE DECISIONMAKER FOR TWO ADDITIONAL PERIODS OF UP TO 30 DAYS
EACH IF THE DECISIONMAKER DETERMINES THAT THE EXTENSION IS NECESSARY DUE TO
MATTERS BEYOND ITS CONTROL AND NOTIFIES THE CLAIMANT OF THE EXTENSION AND THE
REASONS THEREFORE BEFORE THE EXPIRATION OF THE APPLICABLE PERIOD.  SUCH NOTICES
OF EXTENSION SHALL SPECIFICALLY EXPLAIN THE STANDARDS ON WHICH ENTITLEMENT TO A
DISABILITY BENEFIT IS BASED, THE UNRESOLVED ISSUES THAT PREVENT A DECISION ON
THE CLAIM AND THE ADDITIONAL INFORMATION (IF ANY) NEEDED TO RESOLVE THOSE
ISSUES.  IF ADDITIONAL INFORMATION IS NEEDED, THE CLAIMANT SHALL HAVE AT LEAST
45 DAYS TO PROVIDE THE INFORMATION.

 

 

23

--------------------------------------------------------------------------------


 


13.2         IF A CLAIM IS DENIED, IN WHOLE OR IN PART, THE DECISIONMAKER SHALL
FURNISH TO THE CLAIMANT, AT THE TIME OF THE DENIAL, A WRITTEN NOTICE SETTING
FORTH IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT: (I) THE REASON(S)
FOR THE DENIAL, INCLUDING A REFERENCE TO ANY APPLICABLE PROVISIONS OF THE PLAN;
(II) A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR THE
CLAIMANT TO PERFECT THE CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL OR
INFORMATION IS NECESSARY; AND (III) AN EXPLANATION OF THE PLAN’S REVIEW
PROCEDURES AND THE TIME LIMITS APPLICABLE TO SUCH PROCEDURES.  IN ADDITION, IF A
CLAIM FOR DISABILITY BENEFITS IS DENIED, THE NOTICE OF DENIAL SHALL INFORM THE
CLAIMANT OF ANY INTERNAL RULE, GUIDELINE, PROTOCOL OR OTHER SIMILAR CRITERION
RELIED UPON IN DENYING THE CLAIM AND IDENTIFY ANY HEALTH CARE PROFESSIONAL
CONSULTED IN CONNECTION WITH THE DENIAL.


13.3         A CLAIMANT WHO HAS RECEIVED A NOTICE DENYING A CLAIM, IN WHOLE OR
IN PART, MAY REQUEST IN WRITING A REVIEW OF THE CLAIM WITHIN 60 DAYS (180 DAYS
FOR DENIALS OF CLAIMS FOR DISABILITY BENEFITS) AFTER RECEIVING A NOTICE OF
DENIAL.  SUCH REQUEST MAY BE MADE EITHER IN PERSON OR BY A DULY AUTHORIZED
REPRESENTATIVE AND SHALL SET FORTH ALL THE BASES OF THE REQUEST FOR REVIEW, ANY
FACTS SUPPORTING THE REVIEW AND ANY ISSUES OR COMMENTS THE CLAIMANT DEEMS
PERTINENT.  THE CLAIMANT MAY SUBMIT DOCUMENTS, RECORDS AND OTHER INFORMATION IN
SUPPORT OF THE REVIEW AND SHALL BE PROVIDED UPON REQUEST, FREE OF CHARGE,
REASONABLE ACCESS TO AND COPIES OF ALL DOCUMENTS, RECORDS AND OTHER INFORMATION
RELEVANT TO THE CLAIMANT’S APPEAL.


13.4         THE COMPANY SHALL APPOINT AN INDIVIDUAL OR COMMITTEE OF INDIVIDUALS
TO REVIEW THE APPEAL OF ANY CLAIM DENIAL UNDER THE PLAN (THE “CLAIM REVIEWER”). 
THE CLAIM REVIEWER SHALL MAKE A DECISION WITH RESPECT TO A CLAIM REVIEW
PROMPTLY, BUT NOT LATER THAN 60 DAYS (45 DAYS IN THE CASE OF DENIALS OF CLAIMS
FOR DISABILITY BENEFITS) AFTER RECEIPT OF THE APPEAL.  THE

 

24

--------------------------------------------------------------------------------


 


CLAIM REVIEWER MAY EXTEND THIS TIME PERIOD BY UP TO AN ADDITIONAL 60 DAYS (45
DAYS IN THE CASE OF DENIALS OF CLAIMS FOR DISABILITY BENEFITS) UNDER SPECIAL
CIRCUMSTANCES BY PROVIDING THE CLAIMANT WITH NOTICE OF THE EXTENSION AND THE
REASONS THEREFORE WITHIN THE INITIAL 60-DAY (OR 45-DAY) PERIOD.  THE CLAIM
REVIEWER WILL BE A DIFFERENT PERSON(S) FROM THE PERSON(S) WHO MADE THE INITIAL
DETERMINATION AND WILL NOT BE A SUBORDINATE OF THE ORIGINAL DECISIONMAKER OR A
RELATIVE OF SUCH SUBORDINATE.  THE CLAIM REVIEWER WILL NOT GRANT DEFERENCE TO
THE INITIAL DECISION AND WILL CONSIDER ALL INFORMATION SUBMITTED, REGARDLESS OF
WHETHER IT WAS CONSIDERED IN CONNECTION WITH THE INITIAL CLAIM.


                IN DECIDING AN APPEAL FROM THE DENIAL OF A CLAIM FOR DISABILITY
BENEFITS THAT IS BASED IN WHOLE OR IN PART ON A MEDICAL JUDGMENT, THE CLAIM
REVIEWER SHALL CONSULT WITH A HEALTH CARE PROFESSIONAL WHO HAS THE APPROPRIATE
TRAINING AND EXPERIENCE IN THE FIELD OF MEDICINE INVOLVED IN THE MEDICAL
JUDGMENT.  SUCH HEALTH CARE PROFESSIONAL WILL NOT BE THE INDIVIDUAL, IF ANY, WHO
WAS CONSULTED IN CONNECTION WITH THE DENIAL THAT IS THE SUBJECT OF THE APPEAL,
NOR A SUBORDINATE OF SUCH INDIVIDUAL.


                THE FINAL DECISION OF THE CLAIM REVIEWER SHALL BE IN WRITING,
GIVE SPECIFIC REASONS FOR THE DECISION, PROVIDE SPECIFIC REFERENCES TO THE
PERTINENT PROVISIONS OF THE PLAN ON WHICH THE DECISION IS BASED AND INCLUDE BOTH
A STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE, UPON REQUEST AND FREE OF
CHARGE, REASONABLE ACCESS TO AND COPIES OF ALL DOCUMENTS, RECORDS AND OTHER
INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM FOR BENEFITS AND A STATEMENT OF THE
CLAIMANT’S RIGHT TO BRING AN ACTION IN COURT.  IN ADDITION, IF AN APPEAL OF A
CLAIM FOR DISABILITY BENEFITS IS DENIED, THE NOTICE OF DENIAL SHALL INFORM THE
CLAIMANT OF ANY RULE, GUIDELINE, PROTOCOL OR OTHER SIMILAR CRITERION RELIED

 

 

25

--------------------------------------------------------------------------------


 


UPON IN MAKING THE ADVERSE BENEFIT DETERMINATION AND IDENTIFY THE HEALTH CARE
PROFESSIONAL CONSULTED IN CONNECTION WITH THE APPEAL.


ARTICLE XIV

GENERAL PROVISIONS


14.1         NEITHER THE ESTABLISHMENT OF THE PLAN, NOR ANY MODIFICATION
THEREOF, NOR THE CREATION OF AN ACCOUNT, NOR THE PAYMENT OF ANY BENEFITS SHALL
BE CONSTRUED:  (A) AS GIVING THE PARTICIPANT, BENEFICIARY OR OTHER PERSON ANY
LEGAL OR EQUITABLE RIGHT AGAINST THE COMPANY UNLESS SUCH RIGHT SHALL BE
SPECIFICALLY PROVIDED FOR IN THE PLAN OR CONFERRED BY AFFIRMATIVE ACTION OF THE
COMPANY IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE PLAN; OR (B) AS
GIVING AN ELIGIBLE EMPLOYEE THE RIGHT TO BE RETAINED IN THE SERVICE OF A
PARTICIPATING COMPANY OR TO CONTINUE AS A MEMBER OF THE BOARD OR THE BOARD OF
DIRECTORS OF ANY PARTICIPATING COMPANY, AND THE PARTICIPANT SHALL REMAIN SUBJECT
TO DISCHARGE OR REMOVAL TO THE SAME EXTENT AS IF THE PLAN HAD NEVER BEEN
ESTABLISHED.


14.2         NO INTEREST OF ANY PARTICIPANT OR BENEFICIARY HEREUNDER SHALL BE
SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE, ATTACHMENT OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT
OR THE PARTICIPANT’S BENEFICIARY.  NOTWITHSTANDING THE FOREGOING, PURSUANT TO
RULES COMPARABLE TO THOSE APPLICABLE TO QUALIFIED DOMESTIC RELATIONS ORDERS, AS
DETERMINED BY THE COMMITTEE, THE COMMITTEE MAY DIRECT A DISTRIBUTION PRIOR TO
ANY DISTRIBUTION DATE OTHERWISE DESCRIBED IN THE PLAN, TO AN ALTERNATE PAYEE (AS
DEFINED UNDER THE RULES APPLICABLE TO QUALIFIED DOMESTIC RELATIONS ORDERS) TO
THE EXTENT PERMITTED BY SECTION 409A OF THE CODE AS INTERPRETED BY THE COMMITTEE
FOR EXCLUSION FROM GROSS INCOME OF AMOUNTS DEFERRED UNDER THE PLAN.

 

 

26

--------------------------------------------------------------------------------


 


14.3         NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY,
THE PLAN IS INTENDED TO COMPLY WITH THE REQUIREMENTS OF CODE SECTION 409A TO
AVOID TAXATION UNDER CODE SECTION 409A(A)(1) AND SHALL, AT ALL TIMES, BE
INTERPRETED AND OPERATED IN A MANNER CONSISTENT WITH THIS INTENTION.  UNDER NO
CIRCUMSTANCES, HOWEVER, SHALL THE COMPANY OR ANY OF ITS AFFILIATES HAVE ANY
LIABILITY TO ANY PERSON FOR ANY TAXES, PENALTIES OR INTEREST DUE ON AMOUNTS PAID
OR PAYABLE UNDER THE PLAN, INCLUDING ANY TAXES, PENALTIES OR INTEREST IMPOSED
UNDER CODE SECTION 409A(A)(1).


14.4         ALL PRONOUNS AND ANY VARIATIONS THEREOF SHALL BE DEEMED TO REFER TO
THE MASCULINE, FEMININE OR NEUTER, AS THE IDENTITY OF THE PERSON OR PERSONS MAY
REQUIRE.  AS THE CONTEXT MAY REQUIRE, THE SINGULAR MAY BE READ AS THE PLURAL AND
THE PLURAL AS THE SINGULAR.


14.5         ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE GIVEN TO THE
COMMITTEE UNDER THE PLAN SHALL BE SUFFICIENT IF IN WRITING AND DELIVERED, OR
SENT BY REGISTERED OR CERTIFIED MAIL, TO THE PRINCIPAL OFFICE OF THE COMPANY,
DIRECTED TO THE ATTENTION OF EACH OF THE PRESIDENT AND THE GENERAL COUNSEL OF
THE COMPANY.  SUCH NOTICE SHALL BE DEEMED GIVEN AS OF THE DATE OF RECEIPT.


14.6         SHOULD ANY PROVISION OF THE PLAN OR ANY RULE OR PROCEDURE
THEREUNDER BE DEEMED OR HELD TO BE UNLAWFUL OR INVALID FOR ANY REASON, SUCH FACT
SHALL NOT ADVERSELY AFFECT THE OTHER PROVISIONS OF THE PLAN, OR ANY RULE OR
PROCEDURE THEREUNDER, UNLESS SUCH INVALIDITY SHALL RENDER IMPOSSIBLE OR
IMPRACTICAL THE FUNCTIONING OF THE PLAN, AND, IN SUCH CASE, THE APPROPRIATE
PARTIES SHALL IMMEDIATELY ADOPT A NEW PROVISION OR RULE OR PROCEDURE TO TAKE THE
PLACE OF THE ONE HELD ILLEGAL OR INVALID.


14.7         ANY DISPUTE, CONTROVERSY OR CLAIM BETWEEN THE COMPANY AND ANY
PARTICIPANT, BENEFICIARY OR OTHER PERSON ARISING OUT OF OR RELATING TO THE PLAN
SHALL BE SETTLED BY ARBITRATION

 

 

27

--------------------------------------------------------------------------------


 


CONDUCTED IN THE CITY OF NEW YORK, IN ACCORDANCE WITH THE COMMERCIAL RULES OF
THE AMERICAN ARBITRATION ASSOCIATION THEN IN FORCE AND NEW YORK LAW.  IN ANY
DISPUTE OR CONTROVERSY OR CLAIM CHALLENGING ANY DETERMINATION BY THE COMMITTEE,
THE ARBITRATOR(S) SHALL UPHOLD SUCH DETERMINATION IN THE ABSENCE OF THE
ARBITRATOR’S FINDING OF THE PRESENCE OF ARBITRARY OR CAPRICIOUS ACTION BY THE
COMMITTEE.  THE ARBITRATION DECISION OR AWARD SHALL BE FINAL AND BINDING UPON
THE PARTIES.  THE ARBITRATION SHALL BE IN WRITING AND SHALL SET FORTH THE BASIS
THEREFOR.  THE PARTIES HERETO SHALL ABIDE BY ALL AWARDS RENDERED IN SUCH
ARBITRATION PROCEEDINGS, AND ALL SUCH AWARDS MAY BE ENFORCED AND EXECUTED UPON
IN ANY COURT HAVING JURISDICTION OVER THE PARTY AGAINST WHOM ENFORCEMENT OF SUCH
AWARD IS SOUGHT.  EACH PARTY SHALL BEAR ITS OWN COSTS WITH RESPECT TO SUCH
ARBITRATION, INCLUDING REASONABLE ATTORNEYS’ FEES; PROVIDED, HOWEVER, THAT:  (I)
THE FEES OF THE AMERICAN ARBITRATION ASSOCIATION SHALL BE BORNE EQUALLY BY THE
PARTIES; AND (II) IF THE ARBITRATION IS RESOLVED IN FAVOR OF THE PARTICIPANT,
BENEFICIARY OR OTHER PERSON ASSERTING A CLAIM UNDER THE PLAN, SUCH PERSON’S COST
OF THE ARBITRATION AND THE FEES OF THE AMERICAN ARBITRATION ASSOCIATION SHALL BE
PAID BY THE COMPANY.


14.8         NOTHING CONTAINED HEREIN SHALL PRECLUDE A PARTICIPATING COMPANY
FROM MERGING INTO OR WITH, OR BEING ACQUIRED BY, ANOTHER BUSINESS ENTITY.


14.9         THE LIABILITIES UNDER THE PLAN SHALL BE BINDING UPON ANY SUCCESSOR
OR ASSIGN OF THE COMPANY, OR OF ANOTHER PARTICIPATING COMPANY THAT HAS ASSUMED
LIABILITY PURSUANT TO SECTION 9.3, AND UPON ANY PURCHASER OF SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY OR SUCH PARTICIPATING COMPANY.  SUBJECT TO SECTION
10.2, THE PLAN SHALL CONTINUE IN FULL FORCE AND EFFECT AFTER SUCH AN EVENT, WITH
ALL REFERENCES TO THE “COMPANY” OR A “PARTICIPATING COMPANY” HEREIN REFERRING
ALSO TO SUCH SUCCESSOR, ASSIGNOR OR PURCHASER, AS THE CASE MAY BE.

 

28

--------------------------------------------------------------------------------


 


14.10       THE PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK TO
THE EXTENT THEY ARE NOT PREEMPTED BY THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED FROM TIME TO TIME.


14.11       THE TITLES OF THE ARTICLES IN THE PLAN ARE FOR CONVENIENCE OF
REFERENCE ONLY, AND, IN THE EVENT OF ANY CONFLICT, THE TEXT RATHER THAN SUCH
TITLES SHALL CONTROL.

 

 

29

--------------------------------------------------------------------------------